EXHIBIT 10.13(b)

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED

 

NUCLEAR MANAGING BOARD AGREEMENT

 

AMONG

 

GEORGIA POWER COMPANY

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

AND

 

CITY OF DALTON, GEORGIA

 

DATED AS OF APRIL 21, 2006

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page No.

 

 

 

ARTICLE I

 

3

 

 

 

1.0

Definitions

3

 

 

 

ARTICLE II

 

14

 

 

 

2.0

Nuclear Managing Board

14

 

2.1

Establishment and Members of the Nuclear Managing Board

14

 

2.2

Authority of the Nuclear Managing Board

15

 

2.3

Functions of the Nuclear Managing Board

15

 

2.4

Actions of the Nuclear Managing Board

19

 

2.5

Chairman of the Nuclear Managing Board

19

 

2.6

Duties of the Chairman of the Nuclear Managing Board

19

 

2.7

Minutes of Meetings

21

 

2.8

Expenses

22

 

2.9

Procedures

22

 

2.10

Attendees at Meetings

22

 

2.11

Delegation of Authority

22

 

2.12

Subcommittees

22

 

2.13

Special Meetings

23

 

 

 

ARTICLE III

 

24

 

 

 

3.0

Responsibilities of the Participants’ Agent

24

 

 

 

ARTICLE IV

 

24

 

 

 

4.0

Strategic Plans and Budgets

24

 

4.1

Strategic Plans

25

 

4.2

Fuel Plan

28

 

4.3

Operation and Maintenance Budget

28

 

4.4

New Investment Budget

29

 

4.5

Fuel Budget

29

 

 

 

ARTICLE V

 

30

 

 

 

5.0

Information and Access

30

 

5.1

Information to Be Provided to the Participants

30

 

5.2

Input from Participants

37

 

5.3

Access to Each Plant

38

 

5.4

Management Audits

40

 

5.5

Cost Audits

41

 

5.6

Civil Penalties and Meetings

42

 

5.7

Notification of Claims

42

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

42

 

 

 

6.0

Recovery of Costs

42

 

 

 

ARTICLE VII

 

43

 

 

 

7.0

Relation To Existing Agreements

43

 

 

 

ARTICLE VIII

 

46

 

 

 

8.0

Term, Termination, and Effective Date

46

 

 

 

ARTICLE IX

 

46

 

 

 

9.0

Miscellaneous

46

 

9.1

Required Approvals

46

 

9.2

Further Assurances

46

 

9.3

Governing Law

46

 

9.4

Notice

46

 

9.5

Section Headings Not To Affect Meaning

48

 

9.6

Time of Essence

48

 

9.7

Amendments

48

 

9.8

Successors and Assigns

48

 

9.9

Counterparts

49

 

9.10

Computation of Percentage Undivided Ownership Interest

49

 

9.11

Several Agreements

49

 

9.12

Confidentiality

49

 

9.13

Effect on Joint Committee Agreement

52

 

9.14

Dispute Resolution

52

 

9.15

Accounting Methodology

57

 

9.16

Remedies

58

 

9.17

Operating Agent Authority

59

 

9.18

Amended and Restated Nuclear Managing Board Agreement Superseded

59

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

NUCLEAR MANAGING BOARD AGREEMENT

FOR

PLANT HATCH AND PLANT VOGTLE

 

THIS SECOND AMENDED AND RESTATED NUCLEAR MANAGING BOARD AGREEMENT FOR PLANT
HATCH AND PLANT VOGTLE is made and entered into as of April 21, 2006 (“Effective
Date”), among GEORGIA POWER COMPANY, a corporation organized and existing under
the laws of the State of Georgia; OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), an electric membership corporation organized and
existing under the laws of the State of Georgia; the MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA, a public corporation and an instrumentality of the State
of Georgia; and the CITY OF DALTON, a municipal political subdivision of the
State of Georgia, acting by and through its Board of Water, Light and Sinking
Fund Commissioners (hereinafter collectively called the “Participants” and
individually sometimes called “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Participants have previously entered into the Participation
Agreements concerning Plant Hatch and Plant Vogtle, pursuant to which OPC, MEAG
and Dalton have appointed GPC as their agent in connection with the planning,
licensing, design, construction, acquisition, completion, startup,
commissioning, management, control, operation, maintenance, renewal, addition,
replacement and decommissioning for Plant Hatch and Plant Vogtle (hereinafter
the “Agency Functions”); and

 

WHEREAS, the Participants have also previously entered into the Joint Committee
Agreement, dated as of August 27, 1976, for the purpose of establishing a Joint
Committee to

 

1

--------------------------------------------------------------------------------


 

coordinate steps taken to implement and administer the agreements identified in
Attachment A to the Joint Committee Agreement including, among others, the
Participation Agreements; and

 

WHEREAS, the Participants have also previously entered into the Nuclear Managing
Board Agreement, dated as of November 12, 1990, which among other things
established a Nuclear Managing Board to coordinate the implementation and
administration of the Participation Agreements in lieu of the Joint Committee;
and

 

WHEREAS, the Participants replaced the Nuclear Managing Board Agreement with the
Amended and Restated Nuclear Managing Board Agreement in order to institute
Southern Nuclear as the Operating Agent, for GPC to enter into the Nuclear
Operating Agreement and to provide that the Nuclear Managing Board shall have
the authority to administer the Nuclear Operating Agreement in the manner
hereinafter set forth; and

 

WHEREAS, the Participants have entered into that certain Plant Vogtle Owners
Agreement Authorizing Development, Construction, Licensing and Operation of
Additional Generating Units dated as of May 13, 2005, as amended (the
“Development Agreement”), whereby the Participants authorized GPC (as Agent) to
undertake certain development activities on their behalf and made certain other
consents and grants with regard to the development, licensing, engineering,
construction, operation and maintenance of the Additional Units, among other
things; and

 

WHEREAS, pursuant to Section 1.6 of the Development Agreement, the Participants
agreed to negotiate in good faith Definitive Agreements (as defined in the
Amended and Restated Operating Agreement), including this Agreement; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Participants now desire to enter into this Second Amended and
Restated Nuclear Managing Board Agreement in order to amend and restate the
Amended and Restated Nuclear Managing Board Agreement in its entirety as set
forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual undertakings
stated herein, the parties hereto intending to be legally bound do hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.0                                 Definitions. As used herein, the following
terms and phrases shall have, respectively, the following meanings:

 

1.1                                 “Accounting Services Committee” means the
subcommittee designated pursuant to Section 2.12.1 of this Agreement that shall
report to the Nuclear Managing Board as described in such Section.

 

1.2                                 “Additional Unit” and “Additional Units”
have the meaning given such terms in the Additional Units Ownership Agreement.

 

1.3                                 “Additional Units Ownership Agreement” means
the Alvin W. Vogtle Additional Units Ownership Participation Agreement among
GPC, OPC, MEAG and Dalton dated April 21, 2006.

 

1.4                                 “Affiliate” of any specified entity, means
any other entity directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified entity. For purposes of
this definition, “control” when used with respect to any entity means the power
to direct the management and the policies of such entity, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

3

--------------------------------------------------------------------------------


 

1.5                                 “Agency Functions” means the functions of
the Participants’ Agent described in the first recital of this Agreement.

 

1.6                                 “Agreement” means this Second Amended and
Restated Nuclear Managing Board Agreement unless the text clearly indicates
otherwise.

 

1.7                                 “Amended and Restated Operating Agreement”
means the Plant Alvin W. Vogtle Nuclear Units Amended and Restated Operating
Agreement among GPC, OPC, MEAG and Dalton dated as of April 21, 2006.

 

1.8                                 “Billing Dispute” has the meaning given such
term in the Additional Units Ownership Agreement or the Amended and Restated
Operating Agreement, as applicable.

 

1.9                                 “Dalton” means the City of Dalton, Georgia,
acting by and through its Board of Water, Light and Sinking Fund Commissioners,
and its respective successors and assignees.

 

1.10                           “Designated Representative” means the
representative designated by a Participant to be its “Designated Representative”
for the purposes of coordinating inquiries of the Operating Agent pursuant to
Section 5.1 of this Agreement and Section 3.3 of the Nuclear Operating Agreement
and the representative of the Operating Agent designated to respond to such
inquiries. When this Agreement or the Nuclear Operating Agreement provides that
the supply of information or any request for information is to be through a
Designated Representative, the Operating Agent or any Participant, as
applicable, may identify a particular employee to serve as its Designated
Representative for any particular category of information where the location or
specialized nature of the information makes reliance on a specialized delegate
more efficient than relying on the primary Designated Representative, and any
such employee so designated shall be deemed the Designated Representative for
such purposes. In addition, when this Agreement or the Nuclear Operating
Agreement specifies that a Designated Representative is to

 

4

--------------------------------------------------------------------------------


 

have electronic access to information or is to be provided with reports or other
information, each Participant may identify a reasonable number of employees to
have such access (subject to the access requirements of this Agreement and the
Nuclear Operating Agreement) or to be provided with such reports or other
information, and any employees so designated shall be deemed Designated
Representatives for such purposes. If the Operating Agent or any Participant
reasonably finds it cumbersome or impractical to recognize such a delegate or
delegates, or determines there are an excessive number of delegates for purposes
of providing or receiving the information in question, then such party’s
Designated Representative may raise an objection to the delegation(s) to the
other party’s Designated Representative. If the Designated Representatives of
the affected Participant and Operating Agent are unable to reach a mutually
satisfactory resolution within thirty (30) days, the Operating Agent or the
affected Participant may submit the dispute for resolution pursuant to the
dispute resolution process set forth in Section 9.14.

 

1.11                           “Development Agreement” has the meaning given
such term in the recitals to this Agreement.

 

1.12                           “Each Plant” means and refers to, as applicable,
(a) Plant Hatch, provided that should activities or actions concerning Plant
Hatch be undertaken with respect to one or more units of Plant Hatch
individually, the phrase Each Plant shall mean and refer to that unit and
related facilities, equipment, inventory and common facilities; (b) the Existing
Units and related facilities, equipment, inventory and common facilities,
provided that should activities or actions be undertaken with respect to one of
the Existing Units individually, the phrase Each Plant shall mean and refer to
that unit and related facilities, equipment, inventory and common facilities;
and (c) the Additional Units and related facilities, equipment, inventory and
common facilities,

 

5

--------------------------------------------------------------------------------


 

provided that should activities or actions be undertaken with respect to one of
the Additional Units individually, the phrase Each Plant shall mean and refer to
that unit and related facilities, equipment, inventory and common facilities.

 

1.13                           “Existing Units” means Vogtle Unit No. 1 and
Vogtle Unit No. 2, as defined in the Existing Units Ownership Agreement.

 

1.14                           “Existing Units Ownership Agreement” consists of
The Alvin W. Vogtle Nuclear Units Numbers One and Two Purchase and Ownership
Participation Agreement among GPC, OPC, MEAG, and Dalton, dated August 27, 1976,
as amended January 18, 1977 and February 24, 1977, and a Purchase, Amendment,
Assignment and Assumption agreement between GPC and MEAG dated April 9, 1985 as
amended.

 

1.15                           “Fuel Budget” means the budget described in
Section 4.5 hereof.

 

1.16                           “Fuel Plan” means the plan described in
Section 4.2 hereof.

 

1.17                           “Fuel Services” means work related to supplying
and managing the nuclear fuel for Each Plant including, without limitation,
planning, procurement, contract administration, fuel cycle design, fuel core and
assembly design, fuel quality assurance, nuclear materials management and all
activities relating to procurement, conversion, enrichment, fabrication,
transportation, installation, monitoring, repairing, storage, reprocessing and
disposal of uranium, nuclear fuel, related materials and waste products.

 

1.18                           “Governmental Authority” means any local, state,
regional or federal legislative, regulatory, administrative, legal, judicial, or
executive agency, commission, department or other entity, and any person acting
on behalf of any such entity.

 

1.19                           “GPC” means Georgia Power Company, a corporation
organized and existing under the laws of the State of Georgia, and its
successors and assigns.

 

6

--------------------------------------------------------------------------------


 

1.20                           “Joint Committee Agreement” means the Joint
Committee Agreement among GPC, OPC, MEAG and Dalton, dated as of August 27,
1976, as amended.

 

1.21                           “Legal Requirements” means all laws, codes,
ordinances, orders, judgments, decrees, injunctions, licenses, rules, permits,
approvals, written agreements, regulations and requirements of or issued by
every Governmental Authority having jurisdiction over the matter in question,
whether federal, regional, state or local, which may be applicable to the
Operating Agent or any of the Participants, or to Plant Hatch or Plant Vogtle or
any of the real or personal property comprising Plant Hatch or Plant Vogtle, or
the Nuclear Operating Services or the use, occupancy, possession, operation,
maintenance, construction, decommissioning, acquisition, installation,
alteration, replacement, reconstruction or disposal of Each Plant or any
part thereof.

 

1.22                           “Major Contract” means (i) any contract for the
procurement of a firm supply (excluding any options) of natural or enriched
uranium (U3O8 or UF6) from foreign or domestic sources over a term of greater
than five years and in an aggregate amount of greater than $50 million, (ii) any
contract for the procurement from domestic or foreign sources of uranium
enrichment services or fuel fabrication services (which may or may not include
fuel core design services) over a term of greater than five years and in an
aggregate amount of greater than $50 million, (iii) any contract for the
procurement of major items of equipment (e.g., steam generators or reactor
coolant pumps) in an amount of greater than $30 million for any single item of
equipment, (iv) any contract for the procurement of outage services over a term
of greater than five years and in an aggregate amount of greater than $50
million, or (v) any contract which will require the expenditure by Southern
Nuclear (including any charges associated with a termination of such contract by
Southern Nuclear without cause) in an amount of $50 million in any one year or
an aggregate amount of $100 million; provided, however, that if any contract

 

7

--------------------------------------------------------------------------------


 

permits the Operating Agent to cancel such contract on less than one year’s
advance notice, and the Operating Agent is not obligated to pay a fee or charge
for the exercise of such cancellation alone, then the term of such contract for
purposes of determining whether such contract is a Major Contract shall be the
minimum term which could result if the Operating Agent were to exercise such
cancellation right.

 

1.23                           “MEAG” means the Municipal Electric Authority of
Georgia, a public corporation and an instrumentality of the State of Georgia,
and its successors and assigns.

 

1.24                           “New Investment Budget” means the budget
described in Section 4.4 hereof.

 

1.25                           “New Investment Services” means work undertaken
with respect to Each Plant that relates to the planning, design, licensing,
acquisition, construction, completion, renewal, improvement, addition,
replacement, repair, enlargement or modification of any Unit of Property as
described in the Retirement Unit Manual of the Southern Electric System,
including any amendments thereof as may from time to time be appropriate or
necessary to comply with Legal Requirements, under circumstances where
expenditures for such work are to be capitalized in accordance with the Electric
Plant Instructions of the Uniform System of Accounts prescribed for Class A and
B Public Utilities and Licensees by the Federal Energy Regulatory Commission.

 

1.26                           “NRC” means the United States Nuclear Regulatory
Commission or any successor agency authorized to regulate and license
utilization facilities pursuant to the Atomic Energy Act of 1954 as amended.

 

1.27                           “Nuclear Interface Procedure” has the meaning
assigned in Section 2.5 of the Nuclear Operating Agreement.

 

1.28                           “Nuclear Managing Board” means the board
established pursuant to Section 2.1 of this Agreement.

 

8

--------------------------------------------------------------------------------


 

1.29                           “Nuclear Operating Agreement” means that certain
Amended and Restated Nuclear Operating Agreement Between Georgia Power Company
and Southern Nuclear Operating Company, Inc., dated as of April 21, 2006, for
the procurement of Nuclear Operating Services for the operation and maintenance
of Plant Hatch, the Existing Units and Additional Units as it may be amended
from time to time.

 

1.30                           “Nuclear Operating Services” means New Investment
Services, Fuel Services, and Operation and Maintenance Services with respect to
Each Plant.

 

1.31                           “OPC” means Oglethorpe Power Corporation (An
Electric Membership Corporation), an electric membership corporation organized
and existing under the laws of the State of Georgia formerly known as Oglethorpe
Electric Membership Corporation, and its successors and assigns.

 

1.32                           “Operating Agent” means the entity licensed by
the NRC to operate and maintain Each Plant. As of the Effective Date, Southern
Nuclear is the Operating Agent hereunder.

 

1.33                           “Operation and Maintenance Budget” means the
budget described in Section 4.3 hereof.

 

1.34                           “Operation and Maintenance Services” means work
for the Participants relating to the possession, management, control, start up,
operation, availability, production of energy, maintenance, modification,
shutdown, retirements, and decommissioning, including, but not limited to, any
planning, design, engineering, labor, procurement of materials and supplies,
materials management, quality assurance, training, security, environmental
protection, and handling of any source material, special nuclear material or
by-product material together with maintaining or obtaining licenses and
regulatory approvals related thereto, governmental affairs or regulatory
relationships, and all other activity that is not included in or performed as
New

 

9

--------------------------------------------------------------------------------


 

Investment Services or Fuel Services, but which is required for the operation
and maintenance of Each Plant or that may be required to comply with Legal
Requirements.

 

1.35                           “Operational Information” has the meaning given
such term in Section 5.1 hereof.

 

1.36                           “Ownership Agreements” means the Existing Units
Ownership Agreement and the Additional Units Ownership Agreement.

 

1.37                           “Participant” or “Participants” means with
respect to Each Plant, any, some or all of the parties to this Agreement owning
an Undivided Ownership Interest in such plant.

 

1.38                           “Participating Parties” means the Participants
having an Undivided Ownership Interest in either or both of the Additional
Units.

 

1.39                           “Participants’ Agent” means GPC acting on its own
behalf and as agent for the other Participants in accordance with the
Participation Agreements, or any successor to that role appointed pursuant to
the applicable Participation Agreements.

 

1.40                           “Participation Agreements” means the following
construction, purchase and ownership, and operating contracts concerning Plant
Hatch and Plant Vogtle:

 

The Edwin I. Hatch Nuclear Plant Purchase and Ownership Participation Agreement
between GPC and OPC, dated as of January 6, 1975, as heretofore or hereafter
amended;

 

The Edwin I. Hatch Nuclear Plant Agreement of Construction between GPC and MEAG,
dated as of August 27, 1976, as heretofore or hereafter amended;

 

The Edwin I. Hatch Nuclear Plant Purchase and Ownership Participation Agreement
between GPC and MEAG, dated August 27, 1976;

 

The Edwin I. Hatch Nuclear Plant Purchase and Ownership Participation Agreement,
dated as of August 27, 1976, between GPC and Dalton, as heretofore or hereafter
amended;

 

The Edwin I. Hatch Nuclear Plant Agreement of Construction, dated as of
August 27, 1976, between GPC and Dalton, as heretofore or hereafter amended;

 

10

--------------------------------------------------------------------------------


 

The Alvin W. Vogtle Nuclear Units Numbers One and Two Purchase and Ownership
Participation Agreement among GPC, OPC, MEAG and Dalton, dated as of August 27,
1976, as heretofore or hereafter amended;

 

The Alvin W. Vogtle Nuclear Units Numbers One and Two Purchase, Amendment,
Assignment and Assumption Agreement between GPC and MEAG, dated as of
November 16, 1983, as amended by Amendment Number One thereto dated as of
April 9, 1985 as heretofore or hereafter amended;

 

The Plant Vogtle Owners Agreement Authorizing Development, Construction,
Licensing and Operation of Additional Generating Units among GPC, OPC, MEAG and
Dalton, dated as of May 12, 2005;

 

The Alvin W. Vogtle Additional Units Ownership Participation Agreement between
GPC, OPC, MEAG and Dalton, dated as of April 21, 2006, as heretofore or
hereafter amended;

 

The Edwin I. Hatch Nuclear Plant Operating Agreement between GPC and OPC, dated
as of January 6, 1975, as heretofore or hereafter amended;

 

The Edwin I. Hatch Nuclear Plant Operating Agreement between GPC and Dalton,
dated as of August 27, 1976, as heretofore or hereafter amended;

 

The Edwin I. Hatch Nuclear Plant Operating Agreement between GPC and MEAG, dated
as of August 27, 1976, as heretofore or hereafter amended; and

 

The Alvin W. Vogtle Nuclear Units Amended and Restated Operating Agreement,
dated as of April 21, 2006, among GPC, OPC, MEAG and Dalton as heretofore or
hereafter amended.

 

1.41                           “Plant Hatch” means the Edwin I. Hatch Nuclear
Plant, Units 1 and 2, as described more fully in paragraph one and Exhibits B1
and B2 of that certain Edwin I. Hatch Nuclear Plant Purchase and Ownership
Participation Agreement between Oglethorpe and GPC dated as of January 6, 1975.

 

1.42                           “Plant Vogtle” has the meaning given such term in
the Amended and Restated Operating Agreement.

 

1.43                           “Plant Vogtle Cost Allocation Procedures” or
“Cost Allocation Procedures” means the methods and procedures for tracking and
allocating costs at Plant Vogtle in

 

11

--------------------------------------------------------------------------------


 

accordance with the standards set forth in Section 5.0 of the Development
Agreement, as the same may be revised.

 

1.44                           “Prudent Utility Practice” means at a particular
time any of the practices, methods and acts engaged in or approved by a
significant portion of the electric utility industry prior to such time, or any
of the practices, methods and acts which, in the exercise of reasonable judgment
in light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at the lowest reasonable cost
consistent with good business practices, reliability, safety and expedition.
“Prudent Utility Practice” is not intended to be limited to the optimum
practice, method or act to the exclusion of all others, but rather to be a
spectrum of possible practices, methods or acts having due regard for, among
other things, manufacturers’ warranties and the requirements of governmental
agencies of competent jurisdiction.

 

1.45                           “Requisite Owner Action” means, except as
otherwise provided in Section 9.10 hereof, (a) with respect to Plant Hatch or
the Existing Units, the written approval or disapproval, as the case may be, by
those Participants which collectively own Undivided Ownership Interests in Plant
Hatch or the Existing Units, as applicable, in the aggregate proportion of not
less than eighty-five percent (85%); and (b) with respect to the Additional
Units, the written approval or disapproval, as the case may be, by those
Participants which collectively own a Weighted Ownership Interest in the
Additional Units (as defined in the Additional Units Ownership Agreement) in the
aggregate proportion of not less than ninety percent (90%) provided, however,
that as to any activities or actions undertaken with respect to only one of the
Additional Units or any facilities, equipment, or inventory relating solely to
one of the Additional Units, then “Requisite Owner Action” shall mean the
written approval or disapproval, as the case may be, by

 

12

--------------------------------------------------------------------------------


 

those Participants which collectively own an Undivided Ownership Interest in
such Additional Unit in the aggregate proportion of not less than ninety percent
(90%). In each case, such written approval or disapproval may be signified by
the signatures of the members of the Nuclear Managing Board who represent such
Participants and are not precluded in participating or taking action pursuant to
Section 9.10 hereof to any resolution or motion acted upon by the Nuclear
Managing Board pursuant to Section 2, or by approval of the minutes of any
Nuclear Managing Board meeting. The failure to obtain any approval by Requisite
Owner Action in any instance where such approval is required by the terms of
this Agreement shall constitute disapproval.

 

1.46                           “Services Plan” has the meaning assigned in
Section 2.5 of the Nuclear Operating Agreement.

 

1.47                           “Southern Electric System” means the electric
utility operating company subsidiaries of The Southern Company and Southern
Services, collectively.

 

1.48                           “Southern Nuclear” means Southern Nuclear
Operating Company, Inc., a corporation, organized and existing under the laws of
the State of Delaware, and its successors and assigns.

 

1.49                           “Southern Services” means Southern Company
Services, Inc., a corporation organized and existing under the laws of the State
of Alabama, and its successors and assigns.

 

1.50                           “Strategic Plan” means the plan containing the
information described in Section 4.1 hereof.

 

1.51                           “The Southern Company” means The Southern
Company, a corporation organized and existing under the laws of the State of
Delaware, the subsidiaries of which include, but are not limited to, GPC,
Southern Nuclear and Southern Services.

 

13

--------------------------------------------------------------------------------


 

1.52                           “Undivided Ownership Interest” means the interest
each Participant owns as a tenant in common with the other Participants in Each
Plant. As of the Effective Date, the Undivided Ownership Interest of each of the
Participants in Plant Hatch and the Existing Units is as follows:

 

Participant

 

Plant Hatch

 

Existing Units

 

GPC

 

 

50.1

%

45.7

%

OPC

 

 

30.0

%

30.0

%

MEAG

 

 

17.7

%

22.7

%

Dalton

 

 

2.2

%

1.6

%

 

The Undivided Ownership Interest, if any, of each of the Participants in the
Additional Units will be the Weighted Ownership Interest in the Additional Units
(as defined in the Additional Units Ownership Agreement) determined from time to
time as set forth in the Additional Units Ownership Agreement and the
Development Agreement. The Undivided Ownership Interest, if any, of each of the
Participants in an Additional Unit will be the Ownership Interest (as defined in
the Additional Units Ownership Agreement) in such Additional Unit determined
from time to time as set forth in the Additional Units Ownership Agreement and
the Development Agreement.

 

ARTICLE II

 

2.0                                 Nuclear Managing Board.

 

2.1                                 Establishment and Members of the Nuclear
Managing Board. There has been established a Nuclear Managing Board, which
consists of a member and an alternate designated by each Participant. As of the
effective date of this Agreement, the Nuclear Managing Board shall have the
authorities, powers, and functions hereinafter provided. Each Participant having
given written notice of its designated member and alternate to all other
Participants, each

 

14

--------------------------------------------------------------------------------


 

Participant may change its designated member or alternate effective upon
delivery of written notice of such change to the other Participants.

 

Each member of the Nuclear Managing Board shall be authorized to represent the
Participant which appointed him or her and shall have the authority to obligate
such Participant as hereinafter provided or as may otherwise be granted by such
Participant in writing, a copy of which writing shall be furnished to all other
members of the Nuclear Managing Board. In the event any member of the Nuclear
Managing Board is unable to attend any meeting of the Nuclear Managing Board,
the designated alternate for such member shall have the full power and authority
of such member to act for and obligate the Participant which such member
represents.

 

2.2                                 Authority of the Nuclear Managing Board. The
Nuclear Managing Board shall have all authority and power necessary to
perform the functions delegated to it by Section 2.3 hereof and any other
authority explicitly delegated to it by this Agreement. Such authority shall be
exercised by the Nuclear Managing Board in the manner as hereinafter provided in
this Agreement.

 

2.3                                 Functions of the Nuclear Managing Board. The
Nuclear Managing Board shall perform the following functions:

 

2.3.1                        Implement and administer the Participation
Agreements in accordance with the terms of such agreements, respectively.

 

2.3.2                        Administer the Nuclear Operating Agreement, which
the Nuclear Managing Board has approved. Approve by Requisite Owner Action i)
any amendment of such agreement and any other contract between the Participants’
Agent and Southern Nuclear whereby Southern Nuclear performs Nuclear Operating
Services for and on behalf of the Participants’ Agent and all changes to any
such contract, and ii) a consent by

 

15

--------------------------------------------------------------------------------


 

the Participants’ Agent to any assignment made pursuant to Section 11.3 of the
Nuclear Operating Agreement; provided that approval of any of the foregoing
which is necessary to comply with Legal Requirements shall not be unreasonably
withheld.

 

2.3.3                        Review and provide input to the Operating Agent
prior to execution of (and the Participants may audit from time to time pursuant
to Section 5.4 hereof) any of the following agreements and any amendments
thereof, provided that the Operating Agent shall have full authority to execute
such agreements or amendments in its sole discretion after giving consideration
to any comments of the Nuclear Managing Board or any member thereof:

 

2.3.3.1               All Services Plans between Southern Nuclear and the
Participants’ Agent;

 

2.3.3.2               Except as to any agreement for which Nuclear Managing
Board approval is required hereunder, any agreement between Southern Nuclear and
any Affiliate entered into after the effective date of the Nuclear Operating
Agreement. Southern Nuclear shall give timely notice to each Participant of the
initiation of any proceeding before any Governmental Authority having
jurisdiction for the purpose of reviewing amendments to existing contracts or
any new contract between Southern Nuclear and any of its Affiliates and shall
not contest the standing of any Participant to intervene in any such proceeding.

 

2.3.4                        Approve by Requisite Owner Action the following
actions or functions of the Operating Agent.

 

2.3.4.1               The execution of any Major Contract; provided, however,
that if approval by Requisite Owner Action is not obtained after any such Major

 

16

--------------------------------------------------------------------------------


 

Contract has been submitted to the Nuclear Managing Board, then any Participant
may request that such Major Contract be submitted to the chief executive
officers (CEOs) of the Participants for resolution by Requisite Owner Action.

 

2.3.4.2               The taking of any action by the Operating Agent with
respect to the sale, lease or disposal of any real or personal property owned
individually or jointly by any or all of the Participants; provided, however,
that Nuclear Managing Board approval shall not be required before the Operating
Agent takes any action to replace any facilities, equipment or materials with
facilities, equipment or materials, as the case may be, of like kind and of
value at least equal to that of the replaced facilities, equipment or materials;
and provided further that this Section 2.3.4.2 shall not apply to actions taken
pursuant to (a) NRC regulations respecting decommissioning (i.e., 10 C.F.R.
§§ 50.75 or 50.82, or any successor regulations thereto), or (b) a decision to
retire either or both units of Each Plant made in accordance with the
Participation Agreements. Nothing in this Section 2.3.4.2 shall be construed as
an authorization by the Nuclear Managing Board for the Operating Agent to take
any action inconsistent with plans and budgets adopted in accordance with
Article IV hereof.

 

2.3.5                        Conduct or undertake such studies, investigations
or audits which the Nuclear Managing Board determines are appropriate or useful
in carrying out its responsibilities or functions. The Nuclear Managing Board
may employ independent consultants or utilize the personnel or other resources
of any Participant or the Operating Agent for such studies, investigations

 

17

--------------------------------------------------------------------------------


 

or audits. The costs of such studies, investigations or audits allocable to Each
Plant shall be borne by the Participants in the proportion of their respective
ownership shares of such plant.

 

2.3.6                        Review and approve, disapprove or revise and
approve the Strategic Plan, the Fuel Plan, the Operation and Maintenance Budget,
the New Investment Budget and the Fuel Budget to be submitted annually by the
Operating Agent, all pursuant to Sections 4.0 through 4.5 hereof.

 

2.3.7                        Perform those functions described in Sections 4.0,
4.1, 4.3, 4.4, 4.5, 5.1, 5.2, 9.14, and 9.15 hereof.

 

2.3.8                        Approve any change from the existing plant basis of
allocation of costs in the Southern Nuclear Cost Allocation Manual or the Plant
Vogtle Cost Allocation Procedures by Requisite Owner Action; provided, however,
that approval of changes caused by Legal Requirements shall not be unreasonably
withheld.

 

2.3.9                        Approve the decommissioning plan for Each Plant,
filed by the Operating Agent with the NRC, pursuant to 10 C.F.R. § 50.75(f) or
10 C.F.R. § 50.82, or any successor NRC regulation or pursuant to any other
Legal Requirements, by Requisite Owner Action; provided, however, that approval
of a decommissioning plan that meets Legal Requirements shall not be
unreasonably withheld.

 

2.3.10                  Approve by Requisite Owner Action the Nuclear Interface
Procedure whereby GPC or any other Affiliate of Southern Nuclear will provide
support services as shall be described in written Services Plans, which shall be
subject to Nuclear Managing Board review and input pursuant to Section 2.3.3
hereof.

 

2.3.11                  Perform such other functions as the Participants may in
writing delegate to the Nuclear Managing Board.

 

18

--------------------------------------------------------------------------------


 

2.4                                 Actions of the Nuclear Managing Board. In
performing the functions described in Section 2.3 hereof, the Nuclear Managing
Board shall act by unanimous vote of all members not ineligible to participate
in any action pursuant to Section 9.10 hereof except as otherwise provided
(i) in Sections 2.3.2, 2.3.3, 2.3.4, 2.3.8, 2.3.9, 2.3.10, 4.0, 4.1, 4.3, 4.4
and 4.5 hereof or (ii) by any of the Participation Agreements, or (iii) any
other written agreements as may hereinafter be entered into by all of the
Participants. If at any time all Participants do not have Undivided Ownership
Interests in Each Plant, then action taken (including any votes or reviews) by
the Nuclear Managing Board with respect to any such plant shall only be taken by
the Participants with an Undivided Ownership Interest in such plant.

 

2.5                                 Chairman of the Nuclear Managing Board. The
Chairman of the Nuclear Managing Board shall be a member of the Nuclear Managing
Board elected by a majority of the members of the Nuclear Managing Board for a
term of twelve consecutive months. On the expiration of such term, the
succeeding Chairman shall be a member of the Nuclear Managing Board elected by a
majority vote of the members of the Nuclear Managing Board. There shall be no
restriction upon the number of terms to which any member of the Nuclear Managing
Board may be elected to serve as Chairman; provided that no member or no member
and his or her predecessor representing a single Participant shall be eligible
for election as Chairman for more than two successive terms without the consent
of all members of the Nuclear Managing Board.

 

2.6                                 Duties of the Chairman of the Nuclear
Managing Board. The Chairman of the Nuclear Managing Board shall have the
following duties:

 

2.6.1                        Schedule meetings of the Nuclear Managing Board at
such time and place as the Chairman may determine but not less frequently than
once every two months unless all members of the Nuclear Managing Board shall
otherwise agree. With the

 

19

--------------------------------------------------------------------------------


 

consent of all members, any meeting of the Nuclear Managing Board may be
conducted by telephone conference and any members of the Nuclear Managing Board
may participate in any meeting by telephone.

 

2.6.2                        Provide notice to all other members of the Nuclear
Managing Board of each scheduled Nuclear Managing Board meeting thirty (30) days
in advance of such meeting except in emergencies or unless all members consent
to any shorter notice.

 

2.6.3                        Provide all other members of the Nuclear Managing
Board with a copy of each resolution or motion which the Chairman or any other
member proposes to submit to the Nuclear Managing Board for action at any
meeting of the Nuclear Managing Board at least five (5) business days prior to
such meeting, provided such time requirement may be waived by the unanimous vote
of all Nuclear Managing Board members at such meeting.

 

2.6.4                        Preside at each Nuclear Managing Board meeting and
conduct all Nuclear Managing Board meetings in accordance with the procedures
and rules established in accordance with Section 2.9 hereof.

 

2.6.5                        Establish the agenda for each Nuclear Managing
Board meeting, including such items or matters as the Chairman shall deem
appropriate or as may be requested by any other member of the Nuclear Managing
Board.

 

2.6.6                        Notify all members of the Nuclear Managing Board of
the agenda for each meeting as much in advance of such meeting as may be
possible, but in any event not less than five (5) business days before such
meeting.

 

2.6.7                        Appoint a secretary for the Nuclear Managing Board
who shall (i) prepare a draft of the minutes of each Nuclear Managing Board
meeting and deliver or mail a

 

20

--------------------------------------------------------------------------------


 

copy of such draft minutes to each member of the Nuclear Managing Board within
five (5) business days after the close of each meeting of Nuclear Managing Board
and (ii) take custody of and maintain the records of all Nuclear Managing Board
meetings.

 

2.7                                 Minutes of Meetings. The minutes of each
Nuclear Managing Board meeting shall record the following:

 

2.7.1                        The date, time and place of the meeting;

 

2.7.2                        The agenda of the meeting and the items or matters
discussed;

 

2.7.3                        The resolutions and motions approved, actions
approved, agreements reached and decisions made by the Nuclear Managing Board,
including the votes of the members of the Nuclear Managing Board on each of such
resolutions, motions, actions, agreements and decisions;

 

2.7.4                        The date, time and place of the next meeting of the
Nuclear Managing Board to be scheduled.

 

Provided, (1) the minutes of any meeting of the Nuclear Managing Board shall not
include any position advanced by any member on any matter which was not adopted
by the Nuclear Managing Board at such meeting for any reason, and (2) any
written resolution or motion respecting a budget or Strategic Plan submitted to
and approved by the Nuclear Managing Board shall be immediately effective and
binding upon the Participants when the requisite number of members have affixed
their signatures to such resolution or motion. At the next succeeding regular
meeting at which each Participant is represented, the members of the Nuclear
Managing Board in attendance shall consider the minutes of the preceding regular
or called meeting and if they are found in order, shall signify approval of the
minutes by affixing their signatures to same.

 

21

--------------------------------------------------------------------------------


 

2.8                                 Expenses. Each Participant shall be
responsible for the personal expenses of its member and alternate of the Nuclear
Managing Board at any Nuclear Managing Board meeting. General meeting expenses
shall be the responsibility of the Participant whose member is serving as
Chairman at the time the meeting is held. All other expenses necessary in the
performance of the Nuclear Managing Board functions shall be allocated and paid
as determined by the Nuclear Managing Board.

 

2.9                                 Procedures. The Nuclear Managing Board shall
develop and adopt and from time to time modify manuals or procedures as may be
appropriate for the conduct of its meetings and the performance of its
functions.

 

2.10                           Attendees at Meetings. Attendance at meetings of
the Nuclear Managing Board shall not be limited to members of the Nuclear
Managing Board, but the Participants recognize the practical necessity of
limiting the participation of attendees at any Nuclear Managing Board meeting
who are not members to those who are expected to take an active part on the
agenda for such meeting. Subject to Legal Requirements, the Chairman, on his own
motion or at the request of any member may conduct any portion of any meeting in
executive session at which attendance may be restricted to members or their
respective alternates and persons invited by the Chairman.

 

2.11                           Delegation of Authority. The Nuclear Managing
Board shall not delegate its authority to others.

 

2.12                           Subcommittees. The Nuclear Managing Board shall
have the authority to appoint and charge subcommittees to study and make
recommendations on any subject. The purpose, charge and duty of each
subcommittee so appointed shall not exist for more than one year unless
reappointed by the Nuclear Managing Board.

 

22

--------------------------------------------------------------------------------


 

2.12.1                  Accounting Services Committee. The Nuclear Managing
Board hereby designates the Accounting Services Committee (established pursuant
to the Plant Vogtle Cost Allocation Procedures) as a subcommittee under this
Agreement to (a) oversee the continued application and suggested revision of the
Plant Vogtle Cost Allocation Procedures and (b) review Billing Disputes
submitted to the Accounting Services Committee pursuant to the Additional Units
Ownership Agreement or the Amended and Restated Operating Agreement. With
respect to the Cost Allocation Procedures, the Accounting Services Committee is
a forum for reviewing such procedures and discussing the appropriate cost
allocation practices that are consistent with the general principles stated
therein, and does not have the authority to make decisions with regard to cost
allocation, such authority resting solely with the Nuclear Managing Board
pursuant to Section 2.3.8.

 

2.13                           Special Meetings. The Chairman shall call a
special meeting of the Nuclear Managing Board (a) at least once after February 1
of each year, and on or prior to March 1 of such year, for review and discussion
of the proposed Strategic Plan and any progress toward finalizing the Strategic
Plan to be submitted to the Nuclear Managing Board; (b) to be held within
fifteen (15) days following the date that each Strategic Plan, Operation and
Maintenance Budget, New Investment Budget and Fuel Budget, as applicable, was
submitted to the Nuclear Managing Board for approval, for review and discussion
of each proposed Strategic Plan, Operation and Maintenance Budget, New
Investment Budget and Fuel Budget, as applicable; and (c) upon the request of
any member of the Nuclear Managing Board to review a new matter of imminent,
substantial importance to Plant Hatch or Plant Vogtle (or any unit thereof),
provided the Chairman concurs in the necessity and appropriateness of such
special meeting. The

 

23

--------------------------------------------------------------------------------


 

Chairman shall provide not less than seven (7) days notice of any special
meeting to the members of the Nuclear Managing Board unless the members of the
Nuclear Managing Board consent to shorter notice or an unanticipated exigency
arises (and in such exigent circumstances the members of the Nuclear Managing
Board will be provided as much advance notice as possible).

 

ARTICLE III

 

3.0                                 Responsibilities of the Participants’ Agent.
GPC shall continue to be the Participants’ Agent and responsible for its Agency
Functions under the Participation Agreements for so long as they shall remain in
effect or until GPC has been removed as the Participants’ Agent pursuant to the
terms of such agreements.

 

Upon request from any member of the Nuclear Managing Board, the Participants’
Agent shall advise the Nuclear Managing Board if additional amounts or scope of
coverage of nuclear decontamination and property damage insurance are available
to an individual Participant beyond that obtained by the Participants’ Agent for
Each Plant pursuant to the Participation Agreements; and, at the request of any
Participant’s member of the Nuclear Managing Board, the Participants’ Agent
shall obtain such additional amount or greater scope of coverage for such
Participant as may be requested and available; provided that any increase in
cost, including without limitation premiums or retrospective premium calls,
arising from such additional amount or greater scope of coverage shall be for
the account of such Participant.

 

ARTICLE IV

 

PLANS AND BUDGETS

 

4.0                                 Strategic Plans and Budgets. Strategic
Plans, Fuel Plans and budgets shall be prepared and shall be submitted by the
Operating Agent to the Nuclear Managing Board as

 

24

--------------------------------------------------------------------------------


 

provided in this Article IV. Plans and budgets shall conform to the requirements
and guidelines stated in Appendix “A” attached hereto and made a part hereof and
any revisions of such appendix as may be approved by the Nuclear Managing Board.
Within thirty (30) days after submittal, each Strategic Plan, Fuel Plan,
Operation and Maintenance Budget, New Investment Budget, and Fuel Budget shall
be approved, or revised and approved, by Requisite Owner Action or disapproved
by the Nuclear Managing Board. In the event that the Nuclear Managing Board
disapproves any plan or budget (except when such disapproval is by Requisite
Owner Action) within thirty (30) days after submittal, then the item(s) in
dispute respecting any plan or budget shall be submitted to the dispute
resolution process set forth in Section 9.14.

 

4.1                                 Strategic Plans. A Strategic Plan for the
following calendar year for Each Plant consisting of six elements described in
Sections 4.1.1 through 4.1.6 shall be submitted by the Operating Agent to the
Nuclear Managing Board by April 15 of each year. The Nuclear Managing Board
shall separately consider, and following such consideration, separately approve
by Requisite Owner Action, or separately disapprove, any individual project
which is classified as a planned improvement project pursuant to Section 4.1.4
below, but shall otherwise approve or disapprove each Strategic Plan in its
entirety. In the event the Nuclear Managing Board shall by Requisite Owner
Action disapprove any Strategic Plan in its entirety, the Operating Agent shall
as promptly as possible, submit a revised Strategic Plan to the Nuclear Managing
Board for approval or disapproval. In the event the Nuclear Managing Board shall
by Requisite Owner Action disapprove separately one or more planned improvement
projects of any Strategic Plan, the Operating Agent may submit to the Nuclear
Managing Board for approval or disapproval a revision of such Strategic Plan
with adjustments in any other element that may be affected by the

 

25

--------------------------------------------------------------------------------


 

deletion of such disapproved planned improvement projects. The six elements of
each Strategic Plan are described in the following Sections 4.1.1 through 4.1.6.

 

4.1.1                        Five-year Operating and Planned Outage Schedule.
This schedule shall identify the scheduled operating cycles and planned outages
for refueling, maintenance and other work during the succeeding five years. The
schedule shall describe in reasonable detail the time and duration of each
planned outage and the maintenance and other work planned to be performed during
such outage.

 

4.1.2                        Availability and Performance Goals and Strategic
Objectives. This section shall contain overall performance goals which have been
established for Each Plant, including, without limitation, goals relating to
unit availability. This section shall also include a discussion of strategic
objectives for Each Plant and progress toward such objectives.

 

4.1.3                        Planned Mandatory Projects. A mandatory project is
any project with a total estimated cost in excess of one million dollars or such
greater amount as the Nuclear Managing Board may establish, including any
modification, addition or program, which is needed in order to support normal
operations (including, without limitation, facilities for spent fuel storage) in
accordance with Prudent Utility Practice or in order to comply with regulatory
or safety requirements. The associated schedule and estimated annual funding
requirements shall be included.

 

4.1.4                        Planned Improvement Projects. An improvement
project is any project with a total estimated cost in excess of one million
dollars or such greater amount as the Nuclear Managing Board may establish,
including any

 

26

--------------------------------------------------------------------------------


 

modification, addition, or program, which is not mandatory as defined in
Section 4.1.3 hereof. Examples of such projects include efforts to improve plant
performance or conditions such as improved plant capacity or efficiency,
enhanced working conditions, and appearance. The associated schedule and
estimated annual funding requirements shall be included. No expenditures or
contractual commitments with respect to planned improvement projects shall be
made until the Participants have had an opportunity to review such planned
improvement project and, if necessary, the dispute resolution process of
Section 9.14 arising from failure to approve such project by Requisite Owner
Action shall have been completed.

 

4.1.5                        Authorized Level of Staffing. This section shall
provide the current authorized number and actual previous year end number of
permanent staff positions in the organization of the Operating Agent which are
assigned to Each Plant. Such number of positions shall be broken down by
functional areas (e.g., operations, maintenance, administrative, technical,
corporate support), shall include positions which are located either on-site or
off-site, and shall include all positions regardless of the actual employer.
This section shall also show any planned changes in such authorized number of
positions over the succeeding five years.

 

4.1.6                        Low Level Radioactive Waste Disposal. This
section shall provide information respecting plans for disposal or reduction, or
both, of low level radioactive wastes generated at Each Plant, including any
plans for onsite disposal.

 

27

--------------------------------------------------------------------------------


 

4.2                                 Fuel Plan. A ten (10) year Fuel Plan for
Plant Hatch, the Existing Units and the Additional Units shall be submitted to
the Nuclear Managing Board by September 15 of each year. Each Fuel Plan shall
describe in reasonable detail each action or contemplated action and payment and
the dates thereof, core usage and design burn up, estimated fueling dates and
the energy expected to be generated by each unit for each fuel period of the
Fuel Plan, a cash flow analysis of forecasted expenditures and credits for each
Participant for each major component of the fuel cycle by years, and cash flow
by months for the first five (5) years. Each Fuel Plan will provide the ten
(10) year forecasted nuclear fuel burn rate in dollars per megawatt-hour ($/MWh)
electric, not including spent fuel disposal or other such fees, for each unit.
Each Fuel Plan will also provide the following information with respect to the
spent fuel at Each Plant: the existing spent fuel storage capacity; the current
spent fuel inventory; the projected date when the spent fuel storage capacity
will be fully utilized; the projected dates when shipments of spent fuel for
disposal will commence; and the projected date when additional spent fuel
storage capacity may have to be provided.

 

4.3                                 Operation and Maintenance Budget. By
August 15 of each year, the Operating Agent shall submit to the Nuclear Managing
Board a written Operation and Maintenance Budget estimate of the costs of
Operation and Maintenance Services for Each Plant for the next calendar year,
with a forecast of budget requirements for the succeeding four calendar years.
Such budget estimate and forecast shall be based on the Strategic Plan unless
the Operating Agent determines that deviations from the Strategic Plan are
appropriate, in which case, the Operating Agent shall identify such deviations
to the Nuclear Managing Board. The budget estimate shall separately enumerate
non-outage and outage Operation and Maintenance costs and also the Operating
Agent’s and Participants’ Agent’s administrative and general costs. The Nuclear
Managing

 

28

--------------------------------------------------------------------------------


 

Board may, by Requisite Owner Action, approve or disapprove each budget in its
entirety. In the event the Nuclear Managing Board shall by Requisite Owner
Action disapprove an entire budget, the Operating Agent shall as promptly as
possible, submit a revised budget to the Nuclear Managing Board for approval or
disapproval. Each budget shall be supported by detail reasonably adequate for
the purpose of review by the Nuclear Managing Board.

 

4.4                                 New Investment Budget. By August 15 of each
year, the Operating Agent shall submit to the Nuclear Managing Board a written
New Investment Budget estimate of the cost of New Investment Services for Each
Plant for the next calendar year, with a forecast of budget requirements for the
succeeding four calendar years. Such budget estimate and forecast shall be based
on the Strategic Plan unless the Operating Agent determines that deviations from
the Strategic Plan are appropriate, in which case, the Operating Agent shall
identify such deviations to the Nuclear Managing Board. The Nuclear Managing
Board may, by Requisite Owner Action, approve or disapprove each budget in its
entirety. In the event the Nuclear Managing Board shall by Requisite Owner
Action disapprove an entire budget, the Operating Agent shall as promptly as
possible, submit a revised budget to the Nuclear Managing Board for approval or
disapproval. Each budget shall be supported by detail reasonably adequate for
the purpose of review by the Nuclear Managing Board.

 

4.5                                 Fuel Budget. By August 15 of each year, the
Operating Agent shall submit to the Nuclear Managing Board a written Fuel Budget
estimate of the costs of Fuel Services for Each Plant for the next calendar
year, with a forecast of budget requirements for the succeeding four calendar
years. The Nuclear Managing Board may, by Requisite Owner Action, approve or
disapprove each budget in its entirety. In the event the Nuclear Managing Board
shall by Requisite Owner Action disapprove an entire budget, the Operating Agent
shall as promptly as

 

29

--------------------------------------------------------------------------------


 

possible, submit a revised budget to the Nuclear Managing Board for approval or
disapproval. Each budget shall be supported by detail reasonably adequate for
the purpose of review by the Nuclear Managing Board.

 

ARTICLE V

 

INFORMATION

 

5.0                                 Information and Access. The Participants’
Agent shall furnish or cause to be furnished information, access to information
and access to Each Plant and the offices of the Operating Agent as follows:

 

5.1                                 Information to Be Provided to the
Participants. Each of the Participants’ Agent and the Operating Agent, as
appropriate, will provide the Participants with all information in its
possession or control relating to the operation, maintenance, renewal, addition,
replacement, modification, decommissioning and/or disposal of Each Plant, and
the cost of New Investment Services, Operation and Maintenance Services, and
Fuel Services to be paid by the Participants (the “Operational Information”),
with the objective of assuring that the Participants remain fully informed in a
timely manner with respect to matters that could impact decisions made or to be
made by the Nuclear Managing Board, the Operating Agent, the Participants’ Agent
or the Participants under this Agreement or any applicable Participation
Agreement. In furtherance of such objective, three categories of information,
i.e., Formal Routine, Formal Non-routine, and Informal, shall be provided to
each member of the Nuclear Managing Board or to the Participants, which to the
maximum extent possible shall be provided electronically as provided in
Section 5.1.4.

 

30

--------------------------------------------------------------------------------


 

5.1.1                        Formal Routine Information. In addition to the
Strategic Plan and budget information provided routinely pursuant to Article IV,
information in this category includes:

 

5.1.1.1  Energy Estimate - By August 15 of each year, the Operating Agent will
furnish a written energy estimate for Each Plant and unit projecting the
estimated generation for each unit during the succeeding five calendar years,
using the best available data at the time.

 

5.1.1.2  Benchmark Performance Data - At the time of submittal of each Strategic
Plan, the Operating Agent will also furnish a comparison of the performance of
Each Plant and unit relative to other similar units and plants in the United
States using performance indicators, including, without limitation, the unit
cost of generation, in common use in the nuclear industry or as may be specified
by the Nuclear Managing Board. Each month, the Operating Agent will furnish a
comparison of the performance of Each Plant and unit for the preceding month
relative to the Institute of Nuclear Power Operations (“INPO”) performance index
(both component and aggregate) to the extent such index is available for such
month at such time.

 

5.1.1.3  Plant Budget Reports - The Operating Agent will furnish monthly data
showing actual costs for Operation and Maintenance Services (broken out by
outage and non-outage expense and Operating Agent administrative and general
expense), New Investment Services, and Fuel Services at Each Plant and unit with
comparisons to the respective budgets for such services. These reports will

 

31

--------------------------------------------------------------------------------


 

normally be provided on an electronic database (pursuant to Section 5.1.4) at
the Operating Agent transaction level by the end of the succeeding month.

 

5.1.1.4  Plant and Unit Specific Strategic Plan Reports - The Operating Agent
will furnish monthly data showing actual performance for Each Plant or unit (as
appropriate) compared to goals and strategic objectives contained in the
Strategic Plan for Each Plant or unit (as appropriate) on at least a bimonthly
basis; provided, that the Operating Agent will endeavor to provide such reports
on a monthly basis. These reports normally will be provided using e-mail by the
end of the succeeding month.

 

5.1.1.5  INPO Evaluations and Assessments - The Operating Agent will make
available for review by the Designated Representatives of each Participant
copies of evaluations and assessments of Each Plant by the INPO.

 

5.1.1.6  NRC and INPO Meetings - Each member of the Nuclear Managing Board will
be notified by the Operating Agent and appropriate representatives of each
Participant may attend executive exit meetings of INPO and the NRC as observers.
Attendance by Participant representatives as observers at other NRC & INPO
meetings with the Operating Agent will be permitted unless (i) such attendance
is contrary to the policies of NRC or INPO, or (ii) the management of the
Operating Agent requests that Participant representatives not attend in which
event any Participant may invoke the procedures specified in Section 5.3.3
hereof.

 

5.1.1.7  Audit Reports - The Operating Agent will make available for review by
the Participants copies of financial or accounting reports concerning

 

32

--------------------------------------------------------------------------------


 

Each Plant containing the results of audits by or for GPC, Southern Nuclear,
Southern Services or any Affiliate of The Southern Company, for any Participant
or its Affiliates, or by any regulatory agency.

 

5.1.1.8  Correspondence to and from NRC - The Operating Agent shall furnish to
any Participant’s Designated Representative at his or her request copies of all
correspondence to and from the NRC concerning Each Plant.

 

5.1.1.9  Correspondence to and from Georgia Environmental Protection Division –
The Operating Agent shall furnish to any Participant’s Designated Representative
at his or her request all correspondence to and from the Georgia Environmental
Protection Division concerning Each Plant.

 

5.1.1.10  Meetings with the Nuclear Managing Board - In order to assure that the
members of the Nuclear Managing Board are informed as to the status of
operations at Each Plant, an officer of the Operating Agent, together with any
employees or consultants of the Operating Agent as such officer may designate,
shall attend each meeting of the Nuclear Managing Board. At such meetings the
Operating Agent shall present information concerning plant performance, the
status and condition of Each Plant and unit (if appropriate), including review
of problem status reports, events that are significant to plant operations,
capital projects and year to date budget performance and end of year
projections, to convey an overview of Each Plant and its operations and to
address items on the agenda for the meeting of the Nuclear Managing Board. The
Operating Agent will inform the Nuclear Managing Board of events which are
affecting or may affect the availability of any unit at Each Plant.

 

33

--------------------------------------------------------------------------------


 

5.1.1.11  Incentive Compensation Plan – The Operating Agent shall provide to
each member of the Nuclear Managing Board a copy of the incentive compensation
plan for its employees described in Section 2.6.1 of the Nuclear Operating
Agreement and, with respect to each amendment or revision of such plan,
Operating Agent shall consider any comments as may be offered by the Nuclear
Managing Board or such member respecting such plan, but shall have full
authority to implement such plan when in its sole discretion it decides it is
appropriate to do so.

 

Notwithstanding any other provision of this Agreement, the Operating Agent shall
not provide copies of or access to Safeguards Information, as defined in 10 CFR
§ 73.2, to any member of the Nuclear Managing Board, or to any Participant or
its employees, agents or contractors unless the Operating Agent is reasonably
assured that the provision of such copies or access will not violate 10 CFR
§ 73.21 and the person receiving such copies or access can and will comply with
paragraphs (b) through (i) of 10 CFR § 73.21. Information supplied to any member
under this Agreement shall not be used in any manner that (a) would compromise
any part of the safeguards plan for Each Plant, or (b) would be in contravention
of applicable governmental regulations. Information requested by a Participant
may not be refused on the grounds that a vendor, contractor or consultant claims
such information to be proprietary if such Participant agrees to execute an
agreement satisfactory to any such vendor, contractor or consultant to protect
such information from unwarranted disclosure.

 

5.1.2                        Formal Non-routine Information.

 

5.1.2.1               Information in this category which is time sensitive and
shall be promptly provided by the Operating Agent to the Participants includes:

 

34

--------------------------------------------------------------------------------


 

information on work disruptions or stoppages, and Notices of an Unusual Event,
Alert, Site Area Emergency, or General Emergency (as such terms are defined in
the emergency plan for Each Plant). The Operating Agent shall also inform the
Participants and the dispatcher of the power and energy generated by Each Plant
as soon as practical, or in accordance with guidelines acceptable to the Nuclear
Managing Board, after the occurrence at Each Plant of any unplanned outage of a
unit, any significant extension of a planned unit outage, any unplanned
reduction in the capacity of a unit for an extended period, or any event or
regulatory action which may substantially affect the operation of Each Plant.
Information in this category also includes informal reports concerning events
which the Operating Agent believes may result in public interest or may lead to
inquiries to Participants by members of the public, and news releases issued by
the Participants’ Agent or the Operating Agent.

 

5.1.2.2               Southern Nuclear shall inform the Nuclear Managing Board
of any plan to change the organizational structure of Southern Nuclear to the
extent that such change in any way affects the Southern Nuclear personnel who
are dedicated to Each Plant and will consider any comments made by the Nuclear
Managing Board, or any member of the Nuclear Managing Board, respecting such
plans, but shall have full authority to implement such plans when in its sole
discretion it decides it is appropriate to do so.

 

5.1.2.3               Southern Nuclear shall also inform the Nuclear Managing
Board of any plans to replace (1) the individual occupying the position of
General Manager of Each Plant, and the successors of such replacement, and
(2) any Southern

 

35

--------------------------------------------------------------------------------


 

Nuclear officer having responsibility for Each Plant or any combination of Each
Plant, and the successors of such replacement. The Nuclear Managing Board shall
review and the Nuclear Managing Board, or any member of the Nuclear Managing
Board, may provide input to Southern Nuclear prior to the replacement of such
individuals and shall be afforded access, on request, to Southern Nuclear’s
chief executive and senior nuclear operations officers and its Board of
Directors or any of them; provided, however, that Southern Nuclear shall have
full authority, in its sole discretion, to make such replacements as it deems
appropriate following such review, input and access by the Nuclear Managing
Board; and provided further that such review, input and access shall not be
required with respect to any replacement made on a temporary or interim basis to
fill any vacancy which arises as a result of any occurrence (e.g., injury,
promotion, dismissal or resignation).

 

5.1.2.4               To the extent a Participant requires additional
Operational Information not otherwise available or provided pursuant to this
Section 5.1, such Participant may make a formal request for additional
information to the Operating Agent’s Designated Representative. Such request
will be in writing and will be sent by such Participant’s Designated
Representative to the Operating Agent’s Designated Representative. The Operating
Agent will diligently respond to such requests. The Operating Agent’s response
to such additional information request shall be in substance and in a format as
reasonably determined by the Operating Agent.

 

36

--------------------------------------------------------------------------------


 

5.1.3                        Informal Information. Information in this category
includes informal communications between representatives of any Participant and
the Operating Agent’s employees of a general nature and access by such
representatives to routine reports and records on plant operations and
conditions that are readily available at Each Plant.

 

5.1.4                        Electronic Access to Operational Information. The
Operating Agent will develop and maintain a system to permit the Participants
(through their Designated Representatives and Site Representatives, as
appropriate) to have electronic access to Operational Information related to
Each Plant except to the extent access thereto is limited by Section 5.1.1 with
regard to Safeguards Information, as defined in 10 CFR § 73.2, or NRC,
Department of Labor or related requirements and the practicalities and
cost-effectiveness of such electronic information management and access. The
cost directly associated with the development and implementation of such
systems, such as software programming and hardware costs dedicated to the
system, shall be treated as a cost of New Investment Services. The information
provided on such system shall be in a format and safeguarded as may be
reasonably determined by the Operating Agent. The Operating Agent, after the
receipt of input from the Participants, shall establish and distribute
reasonable data exchange and protection protocols with respect to the access
given to the Designated Representatives of the Participants, which such
protocols shall include actions in the case of improper access, user
identification and password requirements and similar provisions.

 

5.2                                 Input from Participants. Each Participant
shall be permitted to provide initial input with regard to the Strategic Plan
and budgets for the subsequent year on or prior to February 1 of each year.
Thereafter, each Participant may provide additional input on such Strategic
Plans and budgets at subsequent Nuclear Managing Board meetings (including any

 

37

--------------------------------------------------------------------------------


 

special meeting related to such Strategic Plan or budgets scheduled pursuant to
Section 2.13). The Participants’ Agent shall give due regard to the input,
observations and recommendations of the Participants’ members on the Nuclear
Managing Board, including in particular requests regarding the implementation of
outage schedules and fuel cycle schedules.

 

5.3                                 Access to Each Plant.

 

5.3.1                        Each Participant shall be given the opportunity to
have a reasonable number of representatives located at Each Plant (“Site
Representatives”) for the purpose of observing and reporting to such Participant
on plant conditions and activities. Reasonable office space and facilities will
be made available to such Site Representatives at Each Plant. If a Participant
elects to place representatives on site, such Participant will re-evaluate
periodically the need for such onsite representation, and if the Participant
determines that there is no longer a need for such onsite representation, the
Participant will suspend its onsite representation.

 

5.3.2                        It is a mutual objective of the parties to create
and maintain a harmonious working environment so that plant management attention
is not diverted from the responsibilities of safe and efficient operations of
the plant. Since a Participant can unilaterally exercise its right to have a
reasonable number of Site Representatives at Each Plant, it shall be the duty of
any Participant that exercises such right to assure that each of its Site
Representatives shall cooperate fully with plant management in achieving such
mutual objective. In the event that plant management reasonably considers that
the conduct of any Site Representative is not conducive to achieving such mutual
objective, the Operating Agent may bring such matters to the attention of the
management of the Participant which has designated such Site Representative and
request that appropriate

 

38

--------------------------------------------------------------------------------


 

measures be taken by such Participant to achieve such mutual objective. The
management of such Participant in response to any such request shall thereupon
take such measures, including at its discretion replacement of such Site
Representative, as it deems appropriate to achieve such mutual objective. If
issues of a continuing nature arise involving any Site Representative, the
Nuclear Managing Board will review the circumstances and make recommendations as
appropriate to the Site Representative’s Participant or to the Operating Agent.

 

5.3.3                        As a matter of professional respect and courtesy,
and in order to promote good relations with the personnel on site, Site
Representatives of any Participant will be invited to attend training,
educational, professional and team building functions at Each Plant. Site
Representatives will not attend a training function if the plant manager
reasonably determines that attendance by Site Representatives would interfere
with training of the Operating Agent’s personnel or is otherwise inappropriate.
In order to assure that they are kept informed about management activities, Site
Representatives will be provided access (pursuant to Section 5.1.4) or copies of
daily, weekly and monthly reports on plant operations that are routinely
distributed to all plant management level personnel at substantially the same
time such reports are distributed to such personnel. Upon initial assignment, a
new Site Representative will be invited by the plant manager to attend as an
observer, one of each type of routine management meetings, except those devoted
to personnel matters and staff working meetings involving conflict resolution
activities where Site Representative presence would be obviously inappropriate
that may be held on site, including without limitation meetings of any oversight
group such as the Plant Review Board, Independent Safety Engineering Group,
Safety Review Board and

 

39

--------------------------------------------------------------------------------


 

ALARA Committee. Thereafter, such Site Representative may attend any meeting
other than (i) such personnel or conflict resolving meetings, and (ii) any other
meetings that the General Manager at Each Plant or his senior management shall
reasonably request such Site Representative not attend. If the management of the
Participant represented by Site Representatives disagrees that the closure of
meetings or types of meetings was reasonable, then the management of such
Participant may request the management of the Operating Agent to review the
matter. If the management of the Operating Agent concludes that the closure of
such meetings was not based on reasonable grounds, the Participant’s Site
Representative shall be permitted to attend such meetings. If the management of
the Operating Agent concludes that the closure was reasonable, and the
management of such Participant still disagrees, the matter may be referred to
the Nuclear Managing Board for review and recommendations.

 

5.3.4                        Any Participant shall have the additional right to
have its representatives and guests visit Each Plant, with prior approval of the
Operating Agent, to tour the facilities and observe plant activities; provided
that such visit and tour will not interfere with the operation of the plant,
plant safety, or security. Such representatives and guests shall comply with all
applicable rules and regulations in effect at the plant whether imposed by
Governmental Authority or by the Operating Agent.

 

5.4                                 Management Audits. Each Participant shall
have the right to conduct management audits, at its own cost, of the performance
of the Participants’ Agent and the Operating Agent either by such Participant’s
own officers and employees or by its duly authorized agents or representatives,
including without limitation any auditor utilized by such Participant, or any
nationally recognized accounting firm designated by such Participant or by

 

40

--------------------------------------------------------------------------------


 

the Administrator of the Rural Utilities Service. The Participants’ Agent and
the Operating Agent shall cooperate with such Participant in the conduct of such
audits and, subject to the applicable regulations of the NRC and the
requirements of vendors, give such Participant’s representatives reasonable
access to all contracts, records, and other documents relating to Each Plant.
Following any such management audit, the Participants’ Agent and the Operating
Agent shall respond to the findings of such audit if requested to do so by such
Participant. Management audits by individual Participants shall be coordinated
and scheduled through the Participants’ Agent so as to minimize the number of
audits required.

 

5.5                                 Cost Audits. In addition to the right to
conduct management audits pursuant to Section 5.4 hereof, each Participant shall
have the right to conduct, at its own expense, audits of the costs of Agency
Functions, Operation and Maintenance Services, New Investment Services and Fuel
Services and any other costs charged to and paid by such Participant. To enable
each Participant to conduct such audits, the Participants’ Agent and the
Operating Agent will provide, during normal business hours and subject to
conditions consistent with the conduct by the Participants’ Agent and the
Operating Agent of their respective responsibilities, any Participant, its
officers, employees, agents or representatives, including without limitation any
auditor utilized by such Participant, or any nationally recognized accounting
firm designated by such Participant or by the Administrator of the Rural
Utilities Service, with access to books, records, contracts and other documents
of the Participants’ Agent and the Operating Agent related to their respective
performance (including, without limitation, all Services Plans, the Nuclear
Interface Procedure and agreements between Southern Nuclear and any of its
Affiliates, and any amendments to the foregoing) and, upon such Participant’s
reasonable request, copies thereof, which set forth (a) costs applicable to
Operation and Maintenance Services, New Investment

 

41

--------------------------------------------------------------------------------


 

Services, Fuel Services, and other costs for Each Plant to the extent necessary
to enable the auditors of such Participant to verify that the costs have been
properly billed to the Participants’ Agent or to such Participant pursuant to
the provisions of applicable agreements, and (b) matters relating to the design,
construction and operation and retirement of Each Plant in proceedings before
any Governmental Authority having jurisdiction.

 

5.6                                 Civil Penalties and Meetings. In each case
when a civil penalty is assessed against the Operating Agent, the Operating
Agent shall provide the members of the Nuclear Managing Board with a description
of the violation, the root cause determination of the violation, and the
corrective action taken and to be taken to avoid repeat violations. The Nuclear
Managing Board upon its request will be provided the opportunity to meet with
the Operating Agent’s chief executive and senior nuclear operations officers,
its Board of Directors or both.

 

5.7                                 Notification of Claims. In each case where a
person or entity has made a claim against the Operating Agent relating to Plant
Hatch or Plant Vogtle, the Operating Agent shall notify the Participants in
writing within thirty (30) days, provided, however that the Operating Agent need
only advise of the general nature of the claim rather than reporting any detail.
The Operating Agent will advise the Participants in writing within thirty days
following settlement or entry of judgment with respect to any such claim.

 

ARTICLE VI

 

6.0                                 Recovery of Costs. Any costs incurred by
Southern Nuclear as the Operating Agent that would have been recoverable from
the Participants by GPC under any applicable Participation Agreement shall be
recoverable from the Participants subject to the rights of the Participants
under such agreement and this Agreement to audit and contest such costs incurred

 

42

--------------------------------------------------------------------------------


 

by Southern Nuclear and all remedies provided therein shall be available in the
event any Participant shall default in the payment of such costs.

 

ARTICLE VII

 

7.0                                 Relation To Existing Agreements. Neither
this Agreement nor the Nuclear Operating Agreement are intended to nor do they
modify, amend, or terminate any of the Participation Agreements and do not
otherwise alter or impact rights and obligations of the Participants under any
such agreements, including, without limitation, the obligations to make
payments; the remedies for defaults; the authority and obligation to insure Each
Plant; the authority to establish levels of output, to schedule and meter
output; entitlements to output; authority to establish retirement dates for Each
Plant; authority to repair (following substantial damage or destruction),
replace or make additions to Each Plant; the authority to salvage, dispose and
decommission Each Plant; the property rights established by the applicable
Participation Agreements; and GPC’s responsibility and authority as agent of the
Participants under such agreements. Specifically, nothing in this Agreement or
the Nuclear Operating Agreement or any other contract between GPC and Southern
Nuclear shall be construed or applied to impair GPC’s capacity to carry out its
Agency Functions or to diminish or add to (i) the liabilities of GPC, or
(ii) the remedies of OPC, MEAG and Dalton or any of them established by any of
the several Participation Agreements. Therefore, the acts or omissions of
employees of Southern Nuclear, including without limitation acts or omissions
which constitute a breach of the Nuclear Operating Agreement, as the case
may be, shall be deemed to be, and treated as though they were, acts and
omissions of employees of GPC and subject to (i) the same defenses which GPC
would have under applicable laws respecting acts and omissions of its employees,
and (ii) the same defenses as GPC may have or remedies that OPC, MEAG or Dalton
have under the

 

43

--------------------------------------------------------------------------------


 

Participation Agreements that would have been applicable if such acts or
omissions had been performed by employees of GPC. Nevertheless, the audit,
observation and information provisions herein and the budget and plan review and
approval procedures contained herein shall supersede the equivalent provisions
of and procedures established by the Participation Agreements (other than the
provisions of the Additional Units Ownership Agreement with respect to each
Additional Unit prior to Commercial Operation of such unit). Accordingly, the
Participants agree that the provisions hereof supersede the following sections
of the following agreements:

 

1)                                      Edwin I. Hatch Nuclear Plant Agreement
of Construction dated as of August 27, 1976 between GPC and MEAG, as heretofore
amended: Sections 2(h), 2(n), 3(c) and 3(f);

 

2)                                      Alvin W. Vogtle Nuclear Units Numbers
One and Two Purchase and Ownership, Participation Agreement dated as of
August 27, 1976 among GPC, OPC, MEAG and Dalton, as heretofore amended: Sections
4(d), 5(e), and 9(m);

 

For as long as they are in effect, the provisions herein respecting Fuel Plans
and Fuel Budgets, qualify and take precedence over The Edwin I. Hatch Nuclear
Plant Purchase and Ownership Participation Agreement, dated as of January 6,
1975, between GPC and OPC, as heretofore amended: Section 5(i). For as long as
they are in effect, the provisions herein respecting agreements and contracts
between the Participants’ Agent and the Operating Agent qualify and take
precedence over the following:

 

The Edwin I. Hatch Nuclear Plant Purchase and Ownership Participation Agreement,
dated as of January 6, 1975, between GPC and OPC, as heretofore amended:
Section 5(c) insofar as it authorizes GPC to contract with itself or any of its
affiliates;

 

The Edwin I. Hatch Nuclear Plant Operating Agreement, dated as of January 6,
1975, between GPC and OPC, as heretofore, amended: Section l(d) insofar as it
authorized GPC to contract with itself or any of its affiliates;

 

44

--------------------------------------------------------------------------------


 

The Edwin I. Hatch Nuclear Plant Purchase and Ownership Participation Agreement
between Georgia Power Company and Municipal Electric Authority of Georgia dated
as of August 27, 1976 as heretofore amended: Section 5(c) insofar as it
authorizes GPC to contract with itself or any of its affiliates;

 

The Edwin I. Hatch Nuclear Plant Operating Agreement between Georgia Power
Company and Municipal Electric Authority of Georgia, dated as of August 27, 1976
as heretofore amended: Section l(d) insofar as it authorizes GPC to contract
with itself or any of its affiliates;

 

The Edwin I. Hatch Nuclear Plant Purchase and Ownership Participation Agreement
between Georgia Power Company and City of Dalton, Georgia dated as of August 27,
1976 as heretofore amended: Section 5(c) insofar as it authorizes GPC to
contract with itself or any of its affiliates;

 

The Edwin I. Hatch Nuclear Plant Operating Agreement between Georgia Power
Company and City of Dalton, Georgia dated as of August 27, 1976 as heretofore
amended: Section i(d) insofar as it authorizes GPC to contract with itself or
any of its affiliates; and

 

The Alvin W. Vogtle Nuclear Unit Numbers One and Two Purchase and Ownership
Participation Agreement, dated as of August 27, 1976, among GPC, OPC, MEAG and
Dalton, as heretofore amended: Section 4(b)(v).

 

No portion of any costs paid by GPC to the Operating Agent pursuant to the
Nuclear Operating Agreement as a result of a judgment of any court with
competent jurisdiction against the Operating Agent, as the case may be, for any
breach of its no adverse distinction obligations under the Nuclear Operating
Agreement, respectively, shall be recoverable from OPC, MEAG and Dalton.

 

No portion of any payment made by GPC to Southern Nuclear for costs incurred by
Southern Nuclear for participation in industry groups shall be payable by OPC,
MEAG or Dalton unless such participation costs when incurred were reasonably
expected to yield a present or future benefit, whether direct, indirect, general
or specific, to Plant Hatch, the Existing Units or the Additional Units, or
Plant Hatch, the Existing Units and the Additional Units.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

8.0                                 Term, Termination, and Effective Date.
Subject to Section 9.1 hereof, this Second Amended and Restated Nuclear Managing
Board Agreement shall become effective upon the Effective Date and shall remain
in effect to coincide with the later of (a) the expiration of the last effective
operating license or possession-only license for any of Plant Hatch, the
Existing Units and the Additional Units, issued by any Governmental Authority
having jurisdiction over Plant Hatch, the Existing Units or the Additional
Units, as applicable, or (b) the completion of Decommissioning (as defined in
the Amended and Restated Operating Agreement) for the last unit of Plant Hatch
and Plant Vogtle to be decommissioned.

 

ARTICLE IX

 

9.0                                 Miscellaneous.

 

9.1                                 Required Approvals. Notwithstanding anything
in this Agreement to the contrary, this Agreement shall have no force and effect
until it is approved by the Administrator of the Rural Utilities Service.

 

9.2                                 Further Assurances. From time to time the
Participants will execute such instruments, upon the request of another
Participant, as may be necessary or appropriate to carry out the intent of this
Agreement.

 

9.3                                 Governing Law. The validity, interpretation,
and performance of this Agreement and each of its provisions shall be governed
by the laws of the State of Georgia.

 


9.4                                 NOTICE. ANY NOTICE, REQUEST, CONSENT OR
OTHER COMMUNICATION PERMITTED OR REQUIRED BY THIS AGREEMENT SHALL (A) BE MADE IN
WRITING SIGNED BY THE PARTY MAKING IT; (B) SPECIFY THE SECTION TO WHICH IT
RELATES; (C) BE DELIVERED (I) IN PERSON, (II) BY A NATIONALLY RECOGNIZED NEXT
BUSINESS DAY DELIVERY SERVICE ELECTING, AND BEING TIMELY DELIVERED TO SUCH

 

46

--------------------------------------------------------------------------------


 


SERVICE FOR, NEXT BUSINESS DAY DELIVERY, OR (III) BY FAX AND WITH A CONFIRMING
COPY SENT BY A NATIONALLY RECOGNIZED NEXT BUSINESS DAY DELIVERY SERVICE
ELECTING, AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT BUSINESS DAY
DELIVERY; (D) UNLESS GIVEN IN PERSON, BE GIVEN TO THE ADDRESS SPECIFIED BELOW;
AND (E) BE DEEMED GIVEN OR RECEIVED (I) IF DELIVERED IN PERSON, ON THE DATE OF
PERSONAL DELIVERY, (II) IF SENT BY A NATIONALLY RECOGNIZED NEXT BUSINESS DAY
DELIVERY SERVICE ELECTING, AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT
BUSINESS DAY DELIVERY, ON THE FIRST BUSINESS DAY AFTER SO SENT, OR (III) IF SENT
BY FAX WITH A COPY SENT BY A NATIONALLY RECOGNIZED BUSINESS DAY DELIVERY SERVICE
ELECTING, AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT BUSINESS DAY
DELIVERY, ON THE FIRST BUSINESS DAY AFTER SO SENT. THE PARTY GIVING THE NOTICE
OR OTHER COMMUNICATION WILL PAY ALL DELIVERY COSTS. THE ADDRESSES AND THE
REQUIREMENTS FOR COPIES ARE AS FOLLOWS:


 

If to GPC:

 

Georgia Power Company

241 Ralph McGill Boulevard

Atlanta, Georgia 30308

Facsimile No.: 404-506-7985

Attention:  President

 

If to OPC:

 

Oglethorpe Power Corporation

2100 East Exchange Place

Tucker, Georgia  30084-5336

Facsimile No.: 770-270-7872

Attention: President and CEO

 

If to MEAG:

 

Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Facsimile No.: 770-661-2812

Attention:  President and CEO

 

47

--------------------------------------------------------------------------------


 

If to Dalton:

 

The City of Dalton, Georgia

1200 V.D. Parrott, Jr. Parkway

Dalton, Georgia 30721

Facsimile No.: 706-278-7230

Attention:  CEO

 

If to Southern Nuclear:

 

Southern Nuclear Operating Company, Inc.

10 Inverness Center Parkway

Birmingham, Alabama 35242-4809

Facsimile No.: 205-992-6165

Attention: President

 

unless a different address shall have been designated by the respective
Participant by notice in writing.

 

9.5                                 Section Headings Not To Affect Meaning. The
descriptive headings of the various Sections of this Agreement have been
inserted for convenience of reference only and shall in no way modify or
restrict any of the terms and provisions thereof.

 

9.6                                 Time of Essence. Time is of the essence of
this Agreement.

 

9.7                                 Amendments. This Agreement may be amended by
and only by a written instrument duly executed by each of the Participants.

 

9.8                                 Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon each of the Participants and its
respective successors and assigns. The Participants’ Agent may not assign or
delegate any of its rights or obligations as such under this Agreement, other
than to a successor agent appointed pursuant to the applicable Participation
Agreements. No Participant may assign or delegate any of its rights or
obligations as such under this Agreement, except in connection with a sale,
transfer or assignment of all or any portion of the assignor’s ownership
interest in Plant Hatch, the Existing Units or the Additional Units pursuant to
the applicable Participation Agreements.

 

48

--------------------------------------------------------------------------------


 

9.9                                 Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

9.10                           Computation of Percentage Undivided Ownership
Interest. Except as may be provided by any Participation Agreement and
notwithstanding any other provision of this Agreement, whenever, pursuant to any
provision of this Agreement, any action is required to be agreed to or taken by
the Nuclear Managing Board or the Participants as to Each Plant (i) only those
Participants not in default in the payment of any amounts (together with
interest, if appropriate) required under any provisions of any applicable
Participation Agreement at the time such action is to be agreed to or taken
shall have the right to participate in such agreement or the taking of such
action, and (ii) wherever it is provided in this Agreement for approval or
disapproval by Requisite Owner Action, the approval or disapproval, as the case
may be, of those Participants not in default which collectively own Undivided
Ownership Interests in such plant in the aggregate proportion of not less than
the applicable percentage (as set forth in the definition of Requisite Owner
Action) of the sum of the Undivided Ownership Interests of all non-defaulting
Participants in such plant shall be required.

 

9.11                           Several Agreements. Notwithstanding anything to
the contrary set forth herein, the agreements and obligations of the
Participants set forth in this Agreement shall be the several, not the joint,
agreements and obligations of the Participants.

 

9.12                           Confidentiality.

 

(a)                                  The Participants recognize that there are,
or may be in the future, certain contracts, records, drawings, data or other
documents or information relating to the operation, maintenance, renewal,
addition, replacement, modification decommissioning or disposal of Each

 

49

--------------------------------------------------------------------------------


 

Plant, which is labeled by the party providing such information as proprietary,
confidential or privileged (the “Confidential Information”), and, in some cases,
is subject to a contractual obligation to another person which requires that
such information not be disclosed without the express approval of such other
person. Information provided orally shall be deemed “Confidential Information”
if the disclosing party states that such information is confidential at the time
of such disclosure and, within ten (10) days thereafter, provides the receiving
party written confirmation of the confidential nature of the information so
disclosed.

 

(b)                                 Each of the Participants agrees,
notwithstanding any other provision of this Agreement, that it shall use any
Confidential Information only in the exercise of its respective rights and
obligations hereunder, and that any Confidential Information which is disclosed
to it shall not be disclosed other than as permitted under this Section 9.12 to
any other entity or to any person who is not an officer, director, employee or
attorney, respectively, of the Participant; provided, however, that the
respective lessors, mortgagees and security deed holders, including prospective
lessors, mortgagees or security deed holders, of any of the Participants and any
credit rating agencies and other financing entities that need to know such
information in connection with the financing of a Participant’s Undivided
Ownership Interest shall be entitled to examine (but not to copy) at the offices
of the Operating Agent or the Participant whose lessor, mortgagee or security
deed holder or any such credit rating agency or financing entity desires to
examine such information, any Confidential Information; and provided further,
however, that the Participants may disclose any such information as required by
any Governmental Authority (including the Rural Utilities Service) having
jurisdiction or as necessary to comply with Legal Requirements.

 

50

--------------------------------------------------------------------------------


 

(c)                                  Each of the Participants agrees to take all
reasonable steps to protect the proprietary, privileged or confidential nature
of all Confidential Information furnished to it, including, without limitation:
(i) limiting access to and disclosure of such Confidential Information only to:
(A) its officers, directors, employees or attorneys who have a need for access
to such Confidential Information reasonably related to the exercise of any
rights of the Participants hereunder, (B) the respective lessors, mortgagees and
security deed holders, including prospective lessors, mortgagees and security
deed holders, and credit rating agencies and financing parties, of the
Participants only as permitted by the provisions of Section 9.12(b), and (C) to
those persons to which access is required by any Governmental Authority or as
necessary in order to comply with Legal Requirements; and (ii) ensuring that
those persons receiving any such Confidential Information understand the
proprietary, confidential or privileged nature of such Confidential Information.

 

(d)                                 In the event that a Participant considers it
necessary or desirable to disclose or provide copies or summaries of or access
to any Confidential Information to any person not its employee, director,
officer or attorney, and such disclosure is not otherwise permitted by this
Section 9.12 and such disclosure is to a contractor, agent, representative or
consultant of such Participant which reasonably requires such Confidential
Information to assist the Participant in the exercise of its rights as a
Participant or to perform its responsibilities with regard to the operation,
maintenance, renewal, addition, replacement, modification, decommissioning or
disposal of Each Plant, then the Participant may provide such information to
such person only when such person shall have signed an agreement obligating such
person to: (i) safeguard the confidentiality of such Confidential Information;
(ii) use such Confidential Information only for the purpose of executing its
responsibilities regarding such plant; and (iii)

 

51

--------------------------------------------------------------------------------


 

return or destroy all copies of any documents containing such Confidential
Information upon the completion of its responsibilities. The Participant shall
advise the person or persons designated by the party originally furnishing such
Confidential Information, by telephone or otherwise, of the Confidential
Information to be disclosed and shall provide such furnishing party a copy of
each such executed confidentiality agreement within ten (10) days of execution,
together with a list of all documents provided by the Participant containing
Confidential Information which have been given to such person, which such
Participant shall update each time additional documents are provided to such
person.

 

(e)                                  The obligations of the Participants
pursuant to the provisions of this Section 9.12 shall survive the termination of
this Agreement and continue to bind the Participants, in the case of
Confidential Information which is not a trade secret, for a period of five years
following the termination of this Agreement, and, in the case of trade secrets,
for so long as they remain trade secrets.

 

(f)                                    The restrictions of this Section 9.12
shall be in addition to any restrictions imposed by law upon the Participants in
the absence of contract.

 

9.13                           Effect on Joint Committee Agreement. As of the
effective date of this Agreement and while this Agreement is in effect, this
Agreement shall supersede the Joint Committee Agreement, as amended, with
respect to all matters affecting Plant Hatch or Plant Vogtle.

 

9.14                           Dispute Resolution. Unless otherwise mutually
agreed to by the Participants, any dispute, controversy or claim arising out of,
under, or relating to this Agreement (a “Dispute”), other than Billing Disputes
to be resolved pursuant to the Additional Units Ownership Agreement or Amended
and Restated Operating Agreement, as applicable, shall be negotiated in good
faith and resolved in accordance with the provisions of this Section 9.14. The
Participants

 

52

--------------------------------------------------------------------------------


 

shall first submit the dispute to the Nuclear Managing Board to resolve any
Dispute through discussions among the members of the Nuclear Managing Board. If,
after thirty (30) days (or any time earlier if the disputing Participant or the
Participants’ Agent wishes to have the CEOs consider the issue) such discussions
are unsuccessful, then the CEOs of the Participants shall consider the issue. A
Review Group may be appointed by the Nuclear Managing Board to review all sides
of the items in dispute and make a presentation to the CEOs concerning various
viewpoints and aspects of such items in dispute.

 

9.14.1                  The process of “good-faith negotiations” requires that
each Participant set out in writing to the other its reason(s) for adopting a
specific conclusion or for selecting a particular course of action, together
with the subordinate facts supporting such conclusion or course of action.

 

9.14.2                  The good faith negotiation process shall also include at
least two meetings of the CEOs. Unless otherwise mutually agreed, the first
meeting shall take place within ten (10) calendar days after the Nuclear
Managing Board has failed to resolve the Dispute. Unless otherwise mutually
agreed, the second meeting shall take place no more than ten (10) calendar days
later.

 

9.14.3                  In the event the Participants remain unsuccessful in
resolving a Dispute for a period of fifty (50) days after the initiation of the
good faith negotiation process, then such unresolved item in dispute shall be
resolved by the Participants’ Agent in a manner consistent with Prudent Utility
Practice and all other elements of such plan or budget shall be deemed approved
by the Nuclear Managing Board and binding on the Participants; provided, that
any Participant may proceed immediately to non-binding arbitration (if desired
by any Participant) or litigation concerning the Dispute; provided,

 

53

--------------------------------------------------------------------------------


 

further that if the sum of GPC’s and its Affiliates’ Weighted Ownership Interest
in the Additional Units is at any time below 10%, then actions of the Nuclear
Managing Board with respect to planned improvement projects related to the
Additional Units pursuant to this Agreement shall be conducted on the basis of
Requisite Owner Action.

 

9.14.4                  Each Participant hereby agrees that all statements made
in the course of dispute resolution, as contemplated in this Section 9.14, shall
be confidential and shall not be disclosed to or shared with any third parties
(other than any person whose presence is necessary to facilitate the dispute
resolution process). Each Participant agrees and acknowledges that no statements
made in or evidence specifically prepared for dispute resolution under
Section 7.9 shall be admissible for any purpose in any subsequent litigation.

 

9.14.5                  Non-binding arbitration shall be conducted as set forth
below:

 

9.14.5.1                                                         The Participant
calling for arbitration shall give written notice to all other Participants,
setting forth in such notice in adequate detail the nature of the dispute, the
amount or amounts, if any, involved in such dispute, and the recommendation
sought by such arbitration proceedings, and, within twenty (20) days from
receipt of such notice, any other Participant may, by written response to the
first Participant and all other Participants, submit its statement of the matter
at issue and set forth in adequate detail additional related matters or issues
to be arbitrated. Thereafter, the Participant first submitting its notice of the
matter at issue shall have ten (10) days in which to submit a written rebuttal
statement, copies of which shall be given to all other Participants. Within
forty (40) days following delivery of the written notice pursuant to
Section 9.14.5.1 hereof, the Nuclear Managing Board shall meet for the purpose
of

 

54

--------------------------------------------------------------------------------


 

selecting arbitrators. Each member of the Nuclear Managing Board shall designate
one arbitrator (hereinafter “Designated Arbitrator”). The Designated Arbitrators
shall meet within twenty (20) days following their designation and shall select
an additional independent arbitrator (hereinafter the “Independent Arbitrator”).
If the Designated Arbitrators shall fail to select an Independent Arbitrator
within said twenty day period, then the Designated Arbitrators shall request
from the American Arbitration Association (or a similar organization if the
American Arbitration Association should not at the time exist) a list of
arbitrators who are qualified and eligible to serve as hereinafter provided. The
Designated Arbitrators selected by the Participants shall take turns striking
names from the list of arbitrators furnished by the American Arbitration
Association, and the last name remaining on said list shall be the Independent
Arbitrator. The Independent Arbitrator shall be a person skilled and experienced
in the field which gives rise to the dispute, and no person shall be eligible
for appointment as the Independent Arbitrator who is an officer, employee, or
agent of any of the parties or any affiliate of any of the parties to the
dispute or is otherwise interested in the matter to be arbitrated.

 

9.14.5.2                                                         Except as
otherwise provided in this Section 9.14, the arbitration shall be governed by
the rules and practice of the American Arbitration Association (or the rules and
practice of a similar organization if the American Arbitration Association
should not at that time exist) from time to time in force, except that if such
rules and practice, as modified herein, shall conflict with state or Federal law
then in force which are specifically applicable to such arbitration proceedings,
such law shall govern.

 

55

--------------------------------------------------------------------------------


 

9.14.5.3                                                         The arbitrators
shall hear evidence submitted by the respective Participants and the Independent
Arbitrator may call for additional information, which additional information
shall be furnished by the Participant having such information. The
recommendation of the arbitrators respecting the dispute shall be determined by
the Independent Arbitrator with the concurrence of not less than one of the
Designated Arbitrators if there are only two of them or two of the Designated
Arbitrators if there are more than two of them.

 

9.14.5.4                                                         The
recommendation of the arbitrators shall not be binding upon the Nuclear Managing
Board or the Participants, nor shall the participation of any member of the
Nuclear Managing Board or any Participant in the arbitration be deemed to
constitute a waiver of any right, authority, obligation or remedy of such
Participant, under this Agreement or any Participation Agreement.

 

9.14.5.5                                                         Costs incurred
by all of the arbitrators in conduct of any arbitration and the compensation
paid to the Independent Arbitrator shall be paid as follows:

 

9.14.5.5.1                                                In the event the
recommendations of the Independent Arbitrator are adverse to the Participant or
Participants that initiated the arbitration then all of such costs and
compensation shall be paid by such Participant or Participants; provided that if
two or more Participants have joined in the initiation of such arbitration, they
shall share in the payment of such costs and compensation as they shall agree.

 

9.14.5.5.1                                                In the event the
recommendations of the Independent Arbitrator are favorable to the Participant
or Participants that initiated the

 

56

--------------------------------------------------------------------------------


 

arbitration, then each of the Participants that would be affected by the
implementation of such recommendations shall pay a proportionate share of such
costs equal to its joint ownership share in Each Plant divided by sum of the
joint ownership shares in Each Plant of all Participants that are so affected.

 

9.14.5.6                                                         All costs
incurred by any Participant in participating in any arbitration shall be borne
and paid by such Participant without recourse against any other Participant,
except in the event that the Independent Arbitrator shall find that any claim of
the Participant or Participants that initiated such claim was frivolous or
totally without merit, then such initiating Participant or Participants shall
reimburse each other Participant for its costs reasonably incurred in its
defense against such claim.

 

9.14.5.7                                                         No arbitration
shall delay performance in accordance with the Nuclear Operating Agreement, any
Participation Agreement, this Agreement or any successor agreements with respect
to Plant Hatch, the Existing Units or the Additional Units, or otherwise affect
rights arising under any such agreements.

 

9.15                           Accounting Methodology. The current accounting
methodology and practices in effect among some or all of the Participants as of
the Effective Date of this Agreement, including the agreements reached by the
Joint Committee with some or all of the Participants, as reflected in (i) the
minutes of the Joint Committee meetings held on August 20, 1984, respecting the
methodology for computing GPC’s A&G expenses, and on April 18, 1983 and
April 15, 1985 (and the April 1, 1985 minutes of the Joint Subcommittee for
Finance and Accounting incorporated therein), respecting the 180-Day Rule,
(ii) the minutes of the Joint Subcommittee for Power Generation meeting on
February 27, 1988, respecting Joint Owners Revenue Allocations and Plant Hatch
inventory accounting methodology, (iii) the January 18, 1990,

 

57

--------------------------------------------------------------------------------


 

revision to the A&G methodology, (iv) the May 8, 1979, Compromise and Settlement
Agreement between GPC and MEAG, (v) the minutes of the Joint Subcommittee for
Finance and Accounting meeting on February 12, 1991, respecting A&G methodology,
(vi) the letter dated February 29, 1992, from Eugene Heckl to Rick Cook
respecting the agreed A&G methodology from the February 12, 1991 agreement,
(vii) the minutes of the Joint Subcommittee for Finance and Accounting on
February 2, 1981, respecting depository accounts, and (viii) the letter dated
July 9, 2003, from Gregg Cook to Mary Jackson concerning the use of the DMG A&G
methodology for MEAG, shall all remain in effect insofar as they apply to Plant
Hatch or Plant Vogtle until such time as such methodology, practices or
agreements shall be amended, modified or revoked by the Nuclear Managing Board,
or by GPC and the affected Participants, as appropriate.

 

Section 9.16                                Remedies.

 

(a)                                  Notwithstanding the provisions of
Section 9.14 of this Agreement, each Participant acknowledges, understands and
agrees that a breach of the requirements on the part of any Participant,
including the Agent, to provide information to another Participant or
Participants pursuant to the terms of this Agreement will result in irreparable
damage and harm to the non-breaching Participant and that the non-breaching
Participant will not have an adequate remedy at law in the event of any such
breach. Each Participant, therefore, agrees that in the event of a breach or
threatened breach of any such requirements, the non-breaching Participant may at
its election and in any court of competent jurisdiction: (a) obtain specific
performance by the breaching Participant of such requirements to provide
information; (b) obtain temporary, preliminary and permanent injunctive relief
to prevent noncompliance with or breaches of such requirements to provide
information; or (c) pursue any one or more of the foregoing or any other

 

58

--------------------------------------------------------------------------------


 

remedy available to it. Each Participant hereby waives any requirement that a
non-breaching Participant post any bond or other security in connection with the
enforcement of such requirements to provide information. In the event that any
action should be brought to enforce the provisions of such requirements to
provide information, no Participant will allege, and each Participant hereby
waives, the defense or counterclaim that there is an adequate remedy at law.

 

(b)                                 A non-breaching Participant will not, by
seeking or obtaining any particular relief, be deemed to have precluded itself
from obtaining any other relief to which it may be entitled.

 

(c)                                  No delay or failure to exercise any right
or remedy shall impair the right to exercise any such right or remedy or be
construed to be a waiver of such right or remedy or of any default by a
Participant.

 

9.17                           Operating Agent Authority. Notwithstanding any
other provisions of this Agreement, the Participants acknowledge that for so
long as the Nuclear Operating Agreement is in effect the Operating Agent has the
exclusive authority to operate and maintain Each Plant pursuant to Article II of
the Nuclear Operating Agreement.

 

9.18                           Amended and Restated Nuclear Managing Board
Agreement Superseded. This Agreement amends and restates in its entirety the
Amended and Restated Nuclear Managing Board Agreement among GPC, OPC, MEAG and
Dalton dated as of July 1, 1993. Upon the execution and effectiveness of this
Agreement, the Amended and Restated Nuclear Managing Board Agreement among GPC,
OPC, MEAG and Dalton dated as of July 1, 1993 will be superseded and replaced by
this Agreement and will have no further force or effect.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers and their respective seals to be
affixed as of the day and year first above written.

 

 

 

GEORGIA POWER COMPANY

 

 

 

By:

/s/ Michael D. Garrett

 

Attest:

Its:

President and CEO

 

 

 

 

 

/s/  Daniel Lowery

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP

 

CORPORATION)

 

 

 

By:

/s/ Thomas A. Smith

 

Attest:

Its:

President and Chief Executive Officer

 

 

 

 

 

/s/ Patricia N. Nash

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA

 

 

 

 

 

By:

/s/ Robert P. Johnston

 

Attest:

Its:

President and Chief Executive Officer

 

 

 

 

 

/s/ James E. Fuller

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

CITY OF DALTON, GEORGIA

 

BOARD OF WATER, LIGHT AND SINKING
FUND COMMISSIONERS

 

 

 

 

 

By:

/s/ Don Cope

 

Attest:

Its:

President & CEO

 

 

 

 

 

/s/ Pam Witherow

 

 

 

 

Clerk

 

 

 

 

60

--------------------------------------------------------------------------------


 

APPENDIX “A”

 

STANDARDIZED GUIDELINES FOR MAINTENANCE

AND REFUELING OUTAGE SCHEDULES

 

On or before August 15 of each calendar year, the Operating Agent shall prepare
and submit to each Participant a written scheduled outage plan for each unit of
Each Plant to be used in the Fuel Optimization and Evaluation System process for
the ensuing five calendar years.

 

Each plan shall describe in reasonable detail the estimated time and duration of
each outage.

 

Should any major changes be made to the maintenance and refueling schedules
within a calendar year, the Operating Agent shall solicit input from each
Participant pursuant to Section 5.2 and provide each Participant with a revised
schedule.

 

1

--------------------------------------------------------------------------------


 

STANDARDIZED GUIDELINES FOR
ENERGY ESTIMATES BY UNIT

 

On or before August 15 of each calendar year, the Operating Agent shall prepare
and submit to each Participant a written energy estimate for each unit of Each
Plant as currently presented in the energy budget. This energy estimate shall be
for the ensuing five calendar years for such units. The energy estimate shall
project the estimated operating level of each unit during such period based on
economic dispatch. The estimate will be developed utilizing the best available
data at the time.

 

2

--------------------------------------------------------------------------------


 

STANDARDIZED GUIDELINES FOR OPERATION
AND MAINTENANCE BUDGET

 

On or before August 15 of each calendar year, the Operating Agent shall prepare
and submit to each Participant a written budget estimate of the costs of
Operation and Maintenance Services (other than fuel) anticipated to be incurred
for the ensuing five calendar years for each unit of Each Plant. Each budget
estimate shall contain those expected costs which are anticipated to be
chargeable, under the terms of one or more of the Participation Agreements, to
such units including outage costs. Each budget also shall separately identify
those costs which are anticipated to be incurred by Southern Nuclear pursuant to
agreements with any of its Affiliates. Each budget estimate to be submitted
under this subsection shall be based on information reasonably available.

 

Each budget shall be supported by detail reasonably adequate for the purpose of
each party’s review thereof and shall be formatted such that for the next
calendar year each month’s estimated costs are listed by applicable FERC account
numbers.

 

In addition, a report on materials and supplies purchases should be provided for
the next calendar year.

 

3

--------------------------------------------------------------------------------


 

STANDARDIZED GUIDELINES FOR NEW INVESTMENT BUDGETS

 

On or before August 15 of each calendar year, the Operating Agent shall prepare
and submit to each Participant of such jointly-owned plants and associated
switchyards a written budget estimate of the costs of New Investment Services
(other than nuclear fuel) anticipated to be incurred during the next calendar
year at such plant. Also to be included in the New Investment Budget estimate
are any associated projects which may be charged to a Participant on the basis
of its ownership pursuant to one or more of the Participation Agreements. This
budget estimate is to consist of project expenditure (“PE”) sheets for each
project and a FERC distribution table for each PE. For the five-year forecast
period, a summary of estimates of capital expenditures and retirements will be
provided.

 

Each budget estimate to be submitted under this subsection shall be based on
information reasonably available. Each budget estimate shall be supported by
detail reasonably adequate for the purpose of each party’s review thereof. The
budget shall be formatted such that each month’s estimated costs are listed by
applicable FERC account number.

 

4

--------------------------------------------------------------------------------


 

STANDARDIZED GUIDELINES FOR FUEL PLANS

 

On or before September 15 of each calendar year, the Operating Agent shall
prepare and submit to each of the Participants a ten-year fuel management plan
for each unit of Each Plant. Each Fuel Plan shall describe in reasonable detail
each action or contemplated action and payment and the dates thereof, core usage
and design burnup, estimated fueling dates and the energy expected to be
generated by each unit for each fuel period of the Fuel Plan, a cash flow
analysis of forecasted expenditures and credits for each Participant for each
major component of the fuel cycle by years, for the ten-year period covered by
the Fuel Plan, and cash flow by months for the first five years of such ten-year
plan period. The Operating Agent may amend the Fuel Plan from time to time as it
deems appropriate shall solicit input from each Participant pursuant to Section
5.2 and shall deliver to each of the Participants a copy of such amended Fuel
Plan.

 

A narrative of expected activity for the ensuing calendar year at Plants Hatch,
the Existing Units and Additional Units should be provided.

 

5

--------------------------------------------------------------------------------